963 F.2d 380
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ronald SHIGETA, Plaintiff-Appellant,v.James SHIGETA and Edith Shigeta, Defendants-Appellees.
No. 91-15901.
United States Court of Appeals, Ninth Circuit.
Submitted May 7, 1992.*Decided May 12, 1992.

Before CYNTHIA HOLCOMB HALL, BRUNETTI and LEAVY, Circuit Judges.

ORDER

1
For the reasons stated in the district court's Order Denying Application To Proceed In Forma Pauperis, filed July 6, 1989, and in the Order of Dismissal filed May 21, 1991, we AFFIRM.


2
All pendings motions are denied as moot.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4